DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: In paragraph 0058, the meaning of the phrase ‘complete repulpable’ is unclear. For purposes of examination, the phrase will be interpreted to mean ‘completely repulpable.’  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 11 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘80% the first’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘80% of the first.’

4.	Claims 13 and 15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 13 recites the phrase ‘the inner layer’ in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.          Claims 1 – 2, 6, 11, 13 and 15 – 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Marbrow et al (U.S. Patent No. 5,102,734) as evidenced by Coppini et al (U.S. Patent Application Publication No. 2006/0079646 A1) and Beer et al (U.S. Patent Application Publication No. 2009/0208349 A1). 
With regard to Claims 1 – 2, 13 and 15, Marbrow et al disclose a film (column 1, lines 4 – 5), therefore an article, comprising a substrate layer and a heat – sealable layer bonded to one surface and a discontinuous layer bonded to a second surface, that is a backing layer (column 11, lines 16 – 20); the heat – sealable layer is a copolymer of ethylene terephthalate and ethylene isophthalate (column 2, lines 49 – 53), therefore a first polymer, and the discontinuous layer comprises an acrylic resin (column 3, lines 27 – 28), therefore a second polymer. Marbrow et al do not disclose that the discontinuous layer is capable of forming a heat seal, but Coppini et al disclose that acrylic resins are heat sealable (paragraph 0002 of Coppini et al). Marbrow et al do not disclose that the heat – sealable layer is water – dispersible, but Beer et al disclose that polyesters are water – dispersible and also specifically state that ethylene terephthalate is water – dispersible (paragraph 0106). The heat – sealable layer is therefore capable of forming a heat seal with the discontinuous layer. Marbrow et al also do not disclose that the heat – sealable layer is coated. However, the heat – sealable layer is cast (column 2, lines 54 – 57) and the claimed aspect of being a ‘coating’ is a product – by – process limitation. Therefore, if the product in the 
With regard to Claim 6, the claimed coat weight is disclosed by Marbrow et al (column 5, lines 34 – 38).
With regard to Claim 11, alternatively, the first polymer disclosed by Marbrow et al is ethylene isophthalate, as ethylene isophthalate is a polymer of the copolymer. The claimed amount is therefore disclosed, because 18 mole % is disclosed (column 2, lines 49 – 53).
With regard to Claim 16, the discontinuous layer comprises a mineral that is silica (column 6, lines 20 – 22 of Marbrow et al).

7.	Claims 1, 17 – 19 and 21 are rejected under 35 U.S.C. 102(b) as being anticipated by Lee (U.S. Patent No. 3,410,393) as evidenced by Felder et al (U.S. Patent Application Publication No. 2009/0047597 A1).
With regard to Claim 1, Marbrow et al disclose a panel, therefore an article, having applied to its inner surface, therefore a first surface, a coating  ‘27’ (column 2, lines 65 – 72) and on its reverse side, therefore a second surface, a coating, therefore a layer, that is discontinuous that is also coating ‘27’ (column 3, lines 14 – 21); the panel is therefore also a substrate; the coatings are heat – sealable (suitable for sealing utilizing heated sealing bars; column 3, lines 4 – 7); coating ‘27’ is identical to another coating, ‘25,’ (column 2, lines 65 – 72), which is a mixture of nitrocellulose and polyvinyl acetate (column 2, lines 62 – 65). Marbrow et al do not disclose that nitrocellulose and polyvinyl acetate are water – dispersible, but Felder et al disclose that nitrocellulose and polyvinyl acetate are water – dispersible (paragraph 0071).

With regard to Claim 18, the first surface disclosed by Lee is an inner surface (column 2, lines 65 – 72) and the second surface is an outer surface (column 3, lines 14 – 21) and a container is disclosed (column 4, lines 8 – 14) that is heat – sealed (column 2, line 43).
With regard to Claim 19, the container is adapted for enclosing trays which carry articles of a sterile character (column 2, lines 13 – 20). The container is therefore configured to hold bottles containing a liquid having the claimed temperature.
With regard to Claim 21, alternatively, the discontinuous coating is applied to the inner surface (column 2, lines 65 – 71).



Claim Rejections – 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.       Claims 3 – 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marbrow et al (U.S. Patent No. 5,102,734) as evidenced by Coppini et al (U.S. Patent Application Publication No. 2006/0079646 A1) and Beer et al (U.S. Patent Application Publication No. 2009/0208349 A1) in view of Zofko (U.S. Patent No. 4,037,550). 
Marbrow et al disclose an article as discussed above. The discontinuous layer is for the purpose of providing slip  properties (column 5, lines 34 – 35 of Marbrow et al). With regard to 
It therefore would have been obvious for one of ordinary skill in the art to provide for ethylene acrylic acid copolymer in order to provide  slip properties as taught by Zofko.

10.       Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marbrow et al (U.S. Patent No. 5,102,734) as evidenced by Coppini et al (U.S. Patent Application Publication No. 2006/0079646 A1) and Beer et al (U.S. Patent Application Publication No. 2009/0208349 A1) in view of Suzuki et al (U.S. Patent No. 5,674,182). 
Marbrow et al disclose an article as discussed above. The discontinuous layer is for the purpose of providing slip  properties (column 5, lines 34 – 35 of Marbrow et al), and because the discontinuous comprises an acrylic resin, the discontinuous layer does not necessarily consist of acrylic resin. Marbrow et al fail to disclose polyetherimide. However, Suzuki et al teach that polyetherimide is well – known in the art to have superior slip properties (characteristics; column 16, lines 24 – 27).
It therefore would have been obvious for one of ordinary skill in the art to provide for polyetherimide in order to provide  superior slip properties as taught by Suzuki et al.


11.       Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marbrow et al (U.S. Patent No. 5,102,734) as evidenced by Coppini et al (U.S. Patent Application Publication No. 2006/0079646 A1) and Beer et al (U.S. Patent Application Publication No. 2009/0208349 A1) in view of Foster et al (WO 98/41588 A1). 

Foster et al teach a coating of polyester having a weight of 20 g/m2 (page 7, lines 1 – 6) for the purpose of providing excellent adhesion (page 3, lines 3 – 6).
It therefore would have been obvious for one of ordinary skill in the art to provide for a coating having a weight of 20 g/m2, therefore about the claimed range, in order to obtain excellent adhesion as taught by Foster et al.

12.       Claims 8 – 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marbrow et al (U.S. Patent No. 5,102,734) as evidenced by Coppini et al (U.S. Patent Application Publication No. 2006/0079646 A1) and Beer et al (U.S. Patent Application Publication No. 2009/0208349 A1) in view of Klenke (U.S. Patent No. 3,107,173). 
Marbrow et al disclose an article as discussed above. The heat – sealable layer comprises an optional pigment (may conveniently contain; column 6, lines 8 – 12 of Marbrow et al). With regard to Claims 8 – 10, Marbrow et al fail to disclose mica. However, Klenke teaches that mica is well – known in the art to be a pigment (column 1, lines 11 – 15). 
It would have been obvious for one of ordinary skill in the art to provide for mica in order to provide a pigment that is well – known in the art as taught by Klenke.

13.       Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marbrow et al (U.S. Patent No. 5,102,734) as evidenced by Coppini et al (U.S. Patent Application Publication No. 2006/0079646 A1) and Beer et al (U.S. Patent Application Publication No. 2009/0208349 . 
Marbrow et al  and Klenke disclose an article as discussed above. The heat – sealable layer is applied by conventional  techniques (column 2, lines 54 – 55 of Marbrow et al). With regard to Claim 12, Marbrow et al and Klenke fail to disclose an inner layer comprising a third polymer and the mica and an outer layer comprising the first polymer without the mica. 
Foster et al teach a coating of polyester additionally comprising a primer layer (primed substrate; page 3, lines 3 – 6) that is a polyester (page 3, lines 11 – 13) for the purpose of providing excellent adhesion (page 3, lines 3 – 6).
It therefore would have been obvious for one of ordinary skill in the art to provide for a coating having a primer layer in order to obtain excellent adhesion as taught by Foster et al. The coating would therefore be structurally identical to a coating having an inner layer that is the primer layer comprising a third polymer and an outer layer comprising the first polymer. 
The inner layer taught by Foster et al comprises a filler (page 4, lines 9 – 14). Foster et al do not explicitly teach a filler that is a mineral. However, it would have been obvious for one of ordinary skill in the art to provide for a mineral, as a filler is disclosed. Because the pigment disclosed by Marbrow et al is optional, an outer layer without the mica is also disclosed.

14.       Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marbrow et al (U.S. Patent No. 5,102,734) as evidenced by Coppini et al (U.S. Patent Application Publication No. 2006/0079646 A1) and Beer et al (U.S. Patent Application Publication No. 2009/0208349 A1) in view of Klenke (U.S. Patent No. 3,107,173) and Foster et al (WO 98/41588 A1) as evidenced by Kibler et al (U.S. Patent No. 3,734,874). 
.

15.	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (U.S. Patent No. 3,410,393) as evidenced by Felder et al (U.S. Patent Application Publication No. 2009/0047597 A1) and Hayes (U.S. Patent Application Publication No. 2015/0203704 A1) and Stark et al (U.S. Patent No. 5,897,411) and VonFelden et al (U.S. Patent Application Publication No. 2014/0039116 A1).
Lee discloses an article as discussed above. Lee does not disclose an article having a repulpability of at least about 85%. However, Hayes discloses that paper is repulpable (paragraph 0093) and Stark et al disclose that polyvinyl acetate is repulpable (column 5, lines 27 – 33) and VonFelden et al disclose that the definition of ‘repulpable’ is at least 80% repulpable (paragraph 0006). Paper and  polyvinyl acetate that are at least 80% repulpable are therefore disclosed by Lee. Although the disclosed range of repulpability is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Additionally, although Lee does not disclose that nitrocellulose is repulpable, it would have been obvious for one of ordinary skill in the art to provide for a small amount of nitrocellulose, such as less than 1% by weight, since a mixture of polyvinyl acetate and nitrocellulose is disclosed.

	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782